United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4116
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Elizabeth Lopez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                          Submitted: September 22, 2017
                             Filed: January 24, 2018
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRUENDER, Circuit Judges.
                             ____________

SMITH, Chief Judge.

       A jury convicted Elizabeth Lopez of possession of methamphetamine with the
intent to distribute and conspiracy to distribute methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A)–(B), and 846. The district court1 sentenced Lopez

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
to 120 months’ imprisonment, followed by five years of supervised release. Lopez
appeals, arguing that the district court erred by denying her motion for a judgment of
acquittal or a new trial. We affirm.

                                    I. Background
       Following his drug arrest in August 2015, Joshua Navrkal opted to cooperate
with law enforcement and revealed his methamphetamine source. At law
enforcement’s request, Navrkal called a phone number stored as “Omaha Mexican
Lady” on his phone. After a very brief conversation, he told the officers that his
suppliers were on their way. Navrkal subsequently received confirmatory text
messages from that number. He told the officers that the drug delivery soon was to
take place at a residence in Sioux City, Iowa. Law enforcement arrived at the house,
surveilled the scene, and observed an SUV with Nebraska plates arriving at the house.
Officers arrested the car’s driver and the female passenger. A drug-detection dog
alerted to the presence of drugs. At that point, the passenger— Lopez—informed the
officers that she had one ounce of methamphetamine in her bra. Law enforcement
seized the drugs from Lopez. Officers found no other drugs or drug paraphernalia.
Laboratory analyses showed that Lopez carried 26.1 grams of 100 percent pure
methamphetamine at the time of her arrest. Lopez claimed that she carried the
methamphetamine for personal use only.

        The government subsequently charged Lopez with two counts: (1) conspiracy
to distribute methamphetamine and (2) possession of methamphetamine with intent
to distribute. The case proceeded to a jury trial. Prior to trial, the district court
proposed a set of jury instructions, which included an instruction permitting the jury
to find an “intent to distribute” based on drug purity. Lopez objected, arguing that
purity alone does not suggest an intent to distribute, since some recreational users may
seek pure methamphetamine. The court then modified the instruction to say that the
jurors “may, but are not required, to infer an ‘intent to distribute’ from . . . drug purity,
if it suggests that the drugs were intended to be ‘cut’ or diluted before distribution,

                                            -2-
rather than used in a ‘pure’ form, and the defendant was aware of such purity.”
Instructions to the Jury at 13, United States v. Lopez, No. 5:15-cr-04051-MWB-1
(N.D. Iowa May 24, 2016), ECF No. 73-1.

       At trial, Navrkal and his once girlfriend and co-conspirator, Tonya
Cole–Cabrera, testified for the government. They both identified Lopez as their direct
source of methamphetamine. Navrkal testified that Lopez delivered the drugs to him
or Cole–Cabrera approximately 8 to 12 times in 2015, at one- to two-ounce quantities
each time. Lopez, Navrkal, and Cole–Cabrera communicated either by phone calls or
through text messages. To obtain methamphetamine, Navrkal or Cole–Cabrera would
either call or text Lopez. They would then meet up at a location in Sioux City.
Cole–Cabrera corroborated Navrkal’s testimony. Cole–Cabrera also testified about a
series of text messages with Lopez in which they discussed wire transfers of money
for Cole-Cabrera’s drug debt to Lopez.

       The major contested issue at trial was whether the drugs were intended for
distribution or for personal use. Expert witnesses testified for both parties. Lopez’s
expert, a substance abuse counselor, testified that “[w]hen someone’s on a
methamphetamine binge,” she’s “heard people use up to seven and a half grams” of
drugs per day. Transcript of Trial, Vol. 2, at 385, United States v. Lopez, No. 5:15-cr-
04051-MWB-1 (N.D. Iowa May 26, 2016), ECF No. 87. A Drug Enforcement
Administration (DEA) agent testified for the government. The following exchange
occurred:

      [Prosecutor]: So the quantities of use—how has quantities for users been
      affected by the purity?

      [Agent]: Well, you can’t do—you could—if you do a gram of crystal
      meth, that’s a lot. If you do a gram of methamphetamine that’s been cut
      5 or 6 times so the purity is 10 percent or less, a gram of that is not the
      same as a gram of crystal meth. So you could do the cut


                                          -3-
      methamphetamine or the diluted form much more often than you could
      the crystal meth because the purity is a lot lower, so it’s going to process
      through your body faster, and it’s not going to—it’s not going to
      overload your body as if you would do the same amount of the pure
      crystal meth.

      [Prosecutor]: Again, based on your training and experience, what is a
      typical user quantity of crystal meth?

      [Agent]: Of crystal meth? It depends on their level of experience with it
      or if they’re addicted or not. A first-time user would—a quarter gram,
      one quarter of one gram, would be probably about right for first ti—for
      beginners. The most I have ever heard of in speaking—and again, I
      speak to defendants, users, family members consistently. And I always
      have throughout my career. I did meet a guy that I arrested that claimed
      he was doing—

      [Lopez’s Counsel]: Objection. Hearsay.

      THE COURT: Overruled.

      [Agent]: I did meet a subject that I had arrested, and just in general
      conversation with him, I asked him how much his habit was per day, and
      he stated that he was doing two grams of crystal meth per day and had
      been doing so for approximately two years. And I believed him. His
      body was wrecked. He was just a mess. And other than that, I—if you—I
      don’t think I’ve had anybody tell me they’ve used more than one gram
      per day of crystal meth other than that subject.

Id. at 279–80.

       The jury ultimately convicted Lopez on both counts. Lopez then moved for a
judgment of acquittal under Federal Rule of Criminal Procedure 29(c) or alternatively
for a new trial under Federal Rule of Criminal Procedure 33, premised on insufficient
evidence to convict and the government’s failure to prove venue. Additionally, in her


                                          -4-
Rule 33 argument, Lopez renewed her hearsay objection to the DEA agent’s testimony
regarding the identified methamphetamine user.

       The district court denied the motion. The court concluded that “based [on] the
evidence presented at trial, the jury could have reasonably concluded that the
prosecution had established each of the elements of the charged offenses.” United
States v. Lopez, No. 5:15-cr-04051-MWB-1, slip op. at 3 (N.D. Iowa Aug. 15, 2016),
ECF No. 95. On the venue issue, the court noted that although “the prosecution failed
to introduce any evidence that Sioux City, where [the charged crimes took place], is
in the Northern District of Iowa,” it “met its burden” of establishing by a
preponderance of the evidence that at least part of the crime occurred in Sioux City,
Iowa. Id. at 3, 5. The district court then took judicial notice that Sioux City lies within
the geographic boundaries of the Northern District of Iowa. It then sentenced Lopez
to 120 months’ imprisonment, the statutory minimum.

                                     II. Discussion
       On appeal, Lopez alleges four errors. First, she argues that the district court
erred in denying her motion for a new trial based on impermissible government
witness testimony. Second, she contends that the district court erred in giving a jury
instruction permitting an inference of intent to distribute methamphetamine based on
drug purity. Third, she argues that the government failed to establish venue and that
the district court erred in taking judicial notice of venue. Finally, she contests the
sufficiency of the evidence to sustain a conviction.

                               A. Witness Testimony
       We first address Lopez’s argument that the district court erred in denying her
Rule 33 motion for a new trial based on the DEA agent’s testimony, claiming that it
was improper and that it substantially prejudiced her case. “Rule 33 motions are
disfavored and reviewed for a clear abuse of discretion, a rigorous standard.” United
States v. Rubashkin, 655 F.3d 849, 857 (8th Cir. 2011) (citation omitted). A district

                                           -5-
court’s ruling on a motion for new trial will be reversed “only if the court clearly
abused its discretion such that a serious miscarriage of justice may have occurred.”
United States v. Ryder, 414 F.3d 908, 915 (8th Cir. 2005) (citation omitted).

                                        1. Hearsay
        Lopez contends that the DEA agent’s statement was improper because it was
impermissible hearsay. “We review a district court’s evidentiary rulings for abuse of
discretion.” United States v. Lomas, 826 F.3d 1097, 1105 (8th Cir.), cert. denied, 137
S. Ct. 315 (2016) (citing United States v. Burch, 809 F.3d 1041, 1045 (8th Cir. 2016)).
Evidentiary rulings are subject to harmless error analysis. United States v. Lupino, 301
F.3d 642, 645 (8th Cir. 2002) (citation omitted). “An evidentiary ruling is harmless
if the substantial rights of the defendant were unaffected, and the error had no, or only
a slight, influence on the verdict.” United States v. Worman, 622 F.3d 969, 976 (8th
Cir. 2010) (citation omitted).

       “Federal Rule of Evidence 702 permits a district court to allow the testimony
of a witness whose knowledge, skill, training, experience or education will assist a
trier of fact in understanding an area involving specialized subject matter.” United
States v. Solorio–Tafolla, 324 F.3d 964, 966 (8th Cir. 2003) (quoting United States
v. Molina, 172 F.3d 1048, 1056 (8th Cir. 1999)). We have previously held that a
district court did not abuse its broad discretion in admitting under Rule 702 the expert
testimony of a police sergeant who testified in a prosecution for possession with intent
to distribute cocaine about “the amount of cocaine which would be for distribution
and not personal use.” United States v. Smith, 789 F.3d 923, 930 (8th Cir. 2015); see
also Solorio–Tafolla, 324 F.3d at 965.

       Hearsay “means a statement that: (1) the declarant does not make while
testifying at the current trial or hearing; and (2) a party offers in evidence to prove the
truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Federal Rule of
Evidence 703 permits an expert to “rely on otherwise inadmissible hearsay evidence

                                           -6-
in forming his opinion if the facts and data upon which he relies are of a type
reasonably relied upon by experts in his field.” Arkwright Mut. Ins. Co. v. Gwinner
Oil, Inc., 125 F.3d 1176, 1182 (8th Cir. 1997) (citations omitted). “Only if an expert’s
opinion is so fundamentally unsupported that it can offer no assistance to the jury
must such testimony be excluded.” Id. (quoting Hose v. Chi. Nw. Transp. Co., 70 F.3d
968, 974 (8th Cir. 1995)).

       Here, the DEA agent relied on his 18-year experience interviewing addicts,
arrestees, and their family members to formulate his opinion. He testified that in the
past a methamphetamine user could use large quantities of drugs daily because of low
drug purity. However, more recently, illegal drugs entering the market are of such
high purity that it has become physically impossible even for seasoned addicts to
consume large amounts of methamphetamine. The agent noted that he knew of an
individual who had consumed two grams daily. He then proceeded to explain why he
found that person’s statement believable. To the extent that the agent relied on any
out-of-court statements to form his opinion, the reliance was of the type reasonably
relied on by experts in the field. Indeed, Lopez’s own expert witness depended on
exactly the same type of information—interviews with recovered users and
addicts—to base her opinion that a methamphetamine addict could use much higher
quantities on a “drug binge.”

       The statements, however, were not hearsay. They were not offered to prove the
truth of the matter at issue—the quantity of methamphetamine consumed by the
unidentified drug user. Rather, the statements were offered to establish that the most
the agent had ever heard anyone claim to use daily was two grams, in contrast to
Lopez’s expert, who heard that a single user can consume up to 7.5 grams of
methamphetamine daily. Lopez conceded this point at oral argument. The district
court correctly admitted the agent’s testimony under Federal Rule of Evidence 702.




                                          -7-
       Lopez next argues that even if the agent’s testimony satisfies Rule 702, Rule
703 nevertheless prohibits its admission because the statement’s prejudicial effect
outweighed its probative value; the agent added that he believed the drug user because
“[h]is body was wrecked” and “[h]e was just a mess.” Transcript of Trial, Vol. 2, at
280. Lopez’s argument fails. Rule 703 applies only where the expert witness relies on
“otherwise inadmissible hearsay.” United States v. Martinez, 3 F.3d 1191, 1197 (8th
Cir. 1993). Because the agent’s statement was not hearsay and was properly admitted
under Rule 702, the testimony is not governed by Rule 703. Finally, even if the
agent’s statement was hearsay, in light of the overwhelming evidence of drug
sales—the co-conspirators’ testimony, the text message exchanges, the seizure of a
large quantity of methamphetamine from Lopez in the absence of any “use”
paraphernalia—the admission of the statement had slight or no influence on the
outcome of the trial. See Worman, 622 F.3d at 976.

                               2. Confrontation Clause
      Lopez argues for the first time on appeal that the agent’s testimony also violated
her Sixth Amendment confrontation rights. “When a defendant fails to ‘raise a
Confrontation Clause objection at trial, we review [the] claim for plain error.’” United
States v. Johnson, 688 F.3d 494, 504 (8th Cir. 2012) (quoting United States v.
Tenerelli, 614 F.3d 764, 772 (8th Cir. 2010)). Under this standard of review,

      there must be (1) error, (2) that is plain, and (3) that affects substantial
      rights. If all three conditions are met, an appellate court may then
      exercise its discretion to notice a forfeited error, but only if (4) the error
      seriously affects the fairness, integrity, or public reputation of judicial
      proceedings.

United States v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005) (en banc). As we explained
above, the agent’s testimony was not hearsay. See supra Part II.A.1. “A statement that
is not hearsay raises no Confrontation Clause concerns.” Barrett v. Acevedo, 169 F.3d
1155, 1163 (8th Cir. 1999) (en banc) (citation omitted). Further, the Confrontation

                                           -8-
Clause concerns only statements that are testimonial in nature. Crawford v.
Washington, 541 U.S. 36, 68 (2004). Here, the agent testified that he gleaned
information “just in general conversation.” Transcript of Trial, Vol. 2, at 280.
Accordingly, we find no plain error.

                                  B. Jury Instruction
        Lopez next asserts that the district court erred in giving a jury instruction
permitting an inference of “intent to distribute” based on drug purity. She
acknowledges, however, that we continue to approve of such inferences. See United
States v. Shurn, 849 F.2d 1090, 1093 (8th Cir. 1988) (“The intent to distribute may be
proven by either direct or circumstantial evidence and may be inferred from such
things as the possession of a large quantity of a controlled substance, its high purity
level, the presence of paraphernalia used to aid in the distribution of drugs, large sums
of unexplained cash, and the presence of firearms.”).

       “We review the district court’s jury instructions for an abuse of discretion” and
“will reverse a jury verdict . . . when the errors misled the jury or had a probable effect
on the jury’s verdict.” United States v. Pereyra–Gabino, 563 F.3d 322, 328 (8th Cir.
2009) (ellipsis in original) (quoting Slidell, Inc. v. Millennium Inorganic Chems., Inc.,
460 F.3d 1047, 1054 (8th Cir. 2006)). Here, the district court instructed the jury that
it may, if it chose, infer an intent to distribute if it finds that the methamphetamine was
intended to be cut or diluted. Nothing in the instruction conflicted with trial testimony.
Thus, the instruction did not likely mislead the jury or have a probable effect on its
ultimate verdict. Accordingly, we find no abuse of discretion in the court’s instruction
to the jury.

                               C. Judicial Notice of Venue
       Lopez next contends that the government failed to prove venue and that the
district court erred by: (1) taking judicial notice that Sioux City, Iowa, lies within the
geographic boundaries of the Northern District of Iowa, and (2) finding that the

                                           -9-
government successfully proved venue by a preponderance of the evidence. “We
review a district court’s decision to take judicial notice for abuse of discretion.” Am.
Prairie Constr. Co. v. Hoich, 560 F.3d 780, 796 (8th Cir. 2009) (citation omitted). We
likewise review the district court’s evidentiary rulings for abuse of discretion. United
States v. Worthey, 716 F.3d 1107, 1114 (8th Cir. 2013).

       “In a criminal case, the question of venue is not merely a legal technicality but
a significant matter of public policy.” United States v. Black Cloud, 590 F.2d 270, 273
(8th Cir. 1979) (citing United States v. Johnson, 323 U.S. 273, 276 (1944)). “Proof
of venue is an essential element of the Government’s case,” but “[u]nlike other
elements of a crime . . . , venue need only be proved by a preponderance of the
evidence.” United States v. Netz, 758 F.2d 1308, 1312 (8th Cir. 1985) (quoting United
States v. Massa, 686 F.2d 526, 527–28 (7th Cir. 1982)). In conspiracy cases, venue
is proper “in any district where any conspirator commits an overt act, even if other
conspirators were never physically present in that district.” United States v. Nguyen,
608 F.3d 368, 374 (8th Cir. 2010) (citation omitted). “Venue is ordinarily a question
of fact for the jury to decide.” United States v. Redfearn, 906 F.2d 352, 354 (8th Cir.
1990) (citations omitted).

       The district court, however, may take judicial notice of facts. These facts may
be either adjudicative or legislative. “Adjudicative facts are ‘facts that normally go to
the jury in a jury case. They relate to the parties, their activities, their properties, [and]
their businesses.’” Qualley v. Clo-Tex Int’l, Inc., 212 F.3d 1123, 1128 (8th Cir. 2000)
(quoting Fed. R. Evid. 201 advisory committee’s note to subdivision (a)). Legislative
facts, on the other hand, “are established truths, facts or pronouncements that do not
change from case to case but apply universally.” United States v. Gould, 536 F.2d 216,
220 (8th Cir. 1976). Under Rule 201, when a court takes judicial notice of an
adjudicative fact in a criminal case, it “must instruct the jury that it may or may not
accept the noticed fact as conclusive.” See Fed. R. Evid. 201(f). Rule 201, however,
does not extend to legislative facts, and a district court “[is] not obligated to inform

                                            -10-
the jury that it could disregard the judicially noticed fact.” Gould, 536 F.2d at 221
(finding no error when the district court took judicial notice that cocaine is a
controlled substance).

       Here, the government showed that Lopez brought methamphetamine to Sioux
City, where Navrkal and Cole–Cabrera then distributed the drugs. The district court
took judicial notice of a legislative fact—that Sioux City lies within the geographic
bounds of the Northern District of Iowa. Sioux City is definitely part of the Northern
District of Iowa. See 28 U.S.C. § 95(a)(3). Thus, we find no abuse of discretion and
hold that “venue as a jurisdictional fact is a proper subject for judicial notice.”
Government of Canal Zone v. Burjan, 596 F.2d 690, 693 (5th Cir. 1979) (citations
omitted); see also United States v. Kelly, 535 F.3d 1229, 1235–36 (10th Cir. 2008);
United States v. Greer, 440 F.3d 1267, 1272 (11th Cir. 2006); United States v.
Lavender, 602 F.2d 639, 641 (4th Cir. 1979); United States v. Prueitt, 540 F.2d 995,
1006 (9th Cir. 1976); United States v. Mendell, 447 F.2d 639, 641 (7th Cir. 1971);
United States v. Charlton, 372 F.2d 663, 665 (6th Cir. 1967).

      Therefore, we also hold that the district court did not abuse its discretion in
finding that the government met its burden of proof for venue.

                             D. Sufficiency of the Evidence
        Finally, Lopez argues that the district court erred in denying her motion for
judgment of acquittal based on insufficient evidence to convict. “We review de novo
the denial of a motion for judgment of acquittal based on the sufficiency of the
evidence.” United States v. Fang, 844 F.3d 775, 778 (8th Cir. 2016) (quoting United
States v. Griffith, 786 F.3d 1098, 1102 (8th Cir. 2015)). Evaluating the evidence in the
light most favorable to the verdict, we will reverse “only if ‘no reasonable jury could
have found the defendant guilty beyond a reasonable doubt.’” Id. (quoting United
States v. Serrano–Lopez, 366 F.3d 628, 634 (8th Cir. 2004)). This standard is “very
strict.” United States v. Thunder, 745 F.3d 870, 875 (8th Cir. 2014) (citation omitted).

                                         -11-
“If the evidence rationally supports two conflicting hypotheses, the reviewing court
will not disturb the conviction.” United States v. Burks, 934 F.2d 148, 151 (8th Cir.
1991) (citation omitted).

       Here, we find the evidence sufficient to support Lopez’s conviction. Two of her
co-conspirators testified against her. They testified that she delivered
methamphetamine to them 8 to 12 times, totaling about one pound of 100 percent pure
methamphetamine in the span of one year. Text messages introduced by the
government corroborated the co-conspirator testimony. Additionally, law enforcement
arrested Lopez with nearly one ounce of methamphetamine on her person. Although
Lopez claimed the methamphetamine was for her personal use, the jury chose to
believe otherwise. See United States v. Mann, 701 F.3d 274, 298 (8th Cir. 2012)
(“[W]itness credibility is for the jury to determine. ‘It is the function of the jury, not
an appellate court, to resolve conflicts in testimony or judge the credibility of
witnesses.’” (quoting United States v. Harrison, 671 F.2d 1159, 1162 (8th Cir. 1982)
(per curiam))).

      The district court committed no error in denying Lopez’s motion for a judgment
of acquittal.

                                III. Conclusion
      For the reasons stated above, we affirm the judgment of the district court.

                        ______________________________




                                          -12-